                 Case 18-12012-LSS       Doc 1055       Filed 05/19/21    Page 1 of 1

                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE




In re:                                              )
                                                    )        Chapter 11
                                                    )
         OPEN ROAD FILMS, LLC ET AL                 )        Case No. 18-12012(LSS)
                                                    )
                                                    )        Jointly Administered
                                     Debtors        )


                        CERTIFICATION OF NO CLAIMS ACTIVITY


         The undersigned hereby certifies that as of May 19, 2021, there has been no

claim activity reported on the claims register with respect to, but not limited to, filing of

proofs of claim, objections to claim, settlements and/or transfers of claim pursuant to the

above-captioned debtor.


Dated: May 19, 2021                                 Respectfully Submitted,
       Brooklyn, New York


                                                    /s/ Lillian Jordan______________
                                                    Lillian Jordan
                                                    Supervisor
                                                    Operations Department
                                                    DONLIN RECANO & COMPANY, INC
                                                    6201 15th Avenue
                                                    Brooklyn, NY 11219
                                                    Telephone: (212) 481-1411
                                                    Facsimile: (212) 481-1416


                                                    APPOINTED CLAIMS AGENT TO THE
                                                    DEBTORS
